Citation Nr: 1447448	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  06-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a back injury, and if so, entitlement to that benefit.

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for pes planus of the right foot.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right hip in May 2012.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977, and September 1977 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefits sought on appeal.

The Board notes that the Veteran's PTSD and depression claims were separately adjudicated by the RO.  The Board finds, however, that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the May 2006 Substantive Appeal, the Veteran requested a videoconference hearing before the Board as to his claims for service connection for back disability (new and material), right hip disability, right foot disability, and acquired psychiatric disorder.  In a letter dated in February 2008, the Veteran was notified that he was scheduled for a March 2008 hearing (the type of hearing was not identified).  It does not appear that this hearing was ever held, or that the Veteran failed to report.  

In the June 2014 Substantive Appeal, the Veteran requested a videoconference hearing before the Board as to the claims of entitlement to a temporary total disability rating for a right hip disability and TDIU.  

It does not appear that the Veteran has withdrawn his hearing requests.  As such, the case must be remanded either to schedule the Veteran for a videoconference hearing or to obtain an adequate statement from the Veteran withdrawing his hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  If he does not wish to have a hearing, the Veteran should be asked to submit a signed statement withdrawing the hearing request.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



